In an action in which plaintiff sought a declaratory judgment that he was entitled to the office of president *1049of the common council of the city of Mount Vernon for a four-year term beginning January 1, 1940, plaintiff appeals from an order of the Special Term granting defendants’ motion to dismiss the complaint on the ground that the court had no jurisdiction of the subject-matter and that it failed to state facts sufficient to constitute a cause of action, and from the judgment entered thereon. Order and judgment unanimously affirmed, without costs, on the grounds (1) that the complaint does not state facts sufficient to constitute a cause of action; and (2) that it is not a ease for a declaratory judgment. Lazansky, P. J., Johnston and Adel, JJ., concur; Carswell and Close, JJ., concur on the ground first stated.